DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 25, 2022 has been entered. Claims 1-3, 5, and 7-11 are pending. Claim 1 has been amended. Claims 9-10 are withdrawn as being directed to a non-elected invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rolan et al. (US 2008/0268112 A1; Oct. 30, 2008) in view of Ray (US 2015/0320085 A1; Nov. 12, 2015).
Regarding claims 1, 5, 8 and 11, Rolan discloses a method for the production of a meat analogue, the method comprising introducing a meat emulsion comprising animal or non-animal protein ([0005], [0006], [0020]-[0029]) into a first heating unit ([0057]) and heating the meat emulsion to a temperature from about 80 C to about 100 C [0057]), thus overlapping the claimed range of about 90 C to about 120 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Rolan teaches an overlapping range for the first heating temperature, from 80 to 100 while the claim requires 90 to 120, the temperature taught by Rolan is considered to be above a protein denaturation temperature. 
Rolan further teaches transferring the first heat treated product to a subsequent, heating unit and heating the first heat treated product to a temperature of 135-180 C ([0057]), thus overlapping the claimed range in claim 5 of about 140 C to about 170 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
The instant specification discloses that a suitable temperature above the melting point of the protein is from 140 C to 170 C. As Rolan discloses a second heating unit temperature of about 135 to 180C, which overlaps the temperature of the instant invention (e.g. 140 to 170C), the second heating unit temperature of Rolan is considered to be above the melting point of the protein.
Rolan further teaches dividing the second heat-treated product into pieces by cutting ([0062]). 
While Rolan teaches that a cooling temperature can be used on the meat emulsion, Rolan fails to specifically teach that the second-heat treated product is cooling through a cooling unit to a temperature below water boiling temperature at ambient pressure. 

Ray discloses a method of making a meat analogue, wherein the meat emulsion is heated through two heating units, both of which are scraped heat exchangers ([0037] and [0048]-[0049]). After heating, Ray teaches that the product is cooled through a cooling unit to a temperature of 54C ([0093]) upon exiting the cooling unit, which is below a water boiling temperature (e.g. 100C). 
It would have been obvious to one of ordinary skill in the art to cool the second heat-treated product of Rolan to a similar temperature as taught by Ray as Ray discloses that such temperature is suitable for further processing of meat like chunks, which is similar to the product of Rolan. Cooling to a temperature below water boiling temperature would allow the second heat-treated product to be further processed. 
It would have been obvious to cool the second heat-treated product of Rolan prior to dividing into pieces in order to provide cooled meat-like chunks that are safe for handling. 
With respect to the ratio of a residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heating unit, Ray further discloses that the residence time in the first and second second heating unit is between about 4 to 5 minutes ([0092]), which results in a ratio of about 2.5:2 (5 min in the first unit to 4 minutes in the second unit), which is slightly lower than the claimed ratio of 3:2.
It is apparent, however, that the instantly claimed ratio of 3:2 and that taught by Ray are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the ratio of 2.5:2 disclosed by Ray and the ratio disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the ratio of 3:2 disclosed in the present claims is but an obvious variant of the ratio disclosed in Ray, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, it would have been obvious to one of ordinary skill in the art to vary the time of heating in the first or second heating unit in Rolan to arrive at a desired ratio of residence time. It would have been obvious for the residence time in the first heating unit to be longer than the second heating unit in order to allow for the emulsion to reach the desired heating temperature, which is well understood, routine and conventional in the art.
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 2-3, Rolan discloses that the first heating unit and the second heating units are extruders, but fails to teach that one or both of the heating units are scraped surface heat exchangers.
Ray, as discussed above, discloses a method of making a meat analogue, wherein the meat emulsion is heated through two heating units, both of which are scraped heat exchangers ([0037] and [0048]-[0049]). 
As Ray discloses that scraped surface heat exchangers are known in the art of heating meat emulsions to produce meat analogues, it would have been obvious to use scraped surface heat exchangers as the heating units in Rolan to yield the predictable result of heating the meat emulsion to produce a meat analogue product. This is merely using a known heating device useful for the same purpose as taught in Rolan, to heat a meat emulsion and produce a meat analogue product. 
Regarding claim 7, Rolan discloses that the pressure in the first and second heating unit is from 50 psig, or about 345 kPa, to about 500 psig, or about 3447 kPa ([0046]), which overlaps the claimed range of about 800 kPa to about 2,000 kPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)



Response to Arguments
Applicant’s arguments with respect to the rejections under 103 over Reyes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rolan, which teaches a method for the production of a meat analogue, the method comprising introducing a meat emulsion comprising animal or non-animal protein ([0005], [0006], [0020]-[0029]) into a first heating unit ([0057]) and heating the meat emulsion to a temperature from about 80 C to about 100 C [0057]), thus overlapping the claimed range of about 90 C to about 120 C. 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791